UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7803


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO BUTTS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:00-cr-00067-JBF-1)


Submitted:   March 15, 2010                 Decided:    April 14, 2010


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Lorenzo Butts, Jr., Appellant Pro Se. Kevin Michael Comstock,
Joseph Evan DePadilla, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenzo    Butts,     Jr.,       seeks   to      appeal   the   district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).         In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.     Fed. R. App. P. 4(b)(1)(A); 1 see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal     in   nature      and      ten-day     appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                       Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district     court    entered       its    order    denying    the

motion for reduction of sentence on August 14, 2009.                             Butts

filed the notice of appeal on September 11, 2009, 2 after the ten-

day period expired but within the thirty-day excusable neglect



     1
       Rule 4(b)(1)(A) was amended effective December 1, 2009, to
provide a period of fourteen calendar days to file a notice of
appeal.    This amendment does not affect the timeliness of
Butts’s notice of appeal.
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
period.       Because   the   notice   of   appeal   was   filed   within   the

excusable neglect period, we remand the case to the district

court   for    the   court    to   determine   whether     Butts   has   shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.         The record, as supplemented, will then

be returned to this court for further consideration.

                                                                     REMANDED




                                       3